Citation Nr: 0430169	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  04-18 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
cervical and dorsal spine disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to May 
1947.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a neck disorder.  

The petition to reopen a claim for service connection for a 
low back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1958, the RO denied service connection for an 
upper spine disorder, i.e. a cervical and dorsal spine 
disorder.  The RO notified the veteran of that decision by 
letter dated April 11, 1958.  He did not appeal.

2.  The evidence received since the April 1958 rating 
decision is cumulative and does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a cervical and dorsal spine disorder, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The April 1958 rating decision which denied service 
connection for a cervical and dorsal spine disorder is final. 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2004).

2.  The evidence received since the April 1958 rating 
decision which denied service connection for a cervical and 
dorsal spine disorder is not new and material, and the claim 
is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The service medical records reflect that the veteran was 
treated for injury to the cervical spine and left arm in June 
1946, following an incident when two men bumped into him 
simultaneously from opposite sides.  He complained of pain in 
the back of the neck, and there was tenderness over the 3rd 
and 4th cervical spine which were depressed more than others.  
The diagnosis was contusion, left sternomanubrial junction.  
X-rays revealed no fracture, dislocation, or bony pathology.

In February 1957, the veteran submitted a claim for service 
connection for a back condition to the RO.  In support of his 
claim, he provided a February 1957 statement from A.D. West, 
D.C.  Dr. West reported that he treated the veteran for a 
mid-back ache caused by lifting a hydromatic transmission in 
November and December 1956.  The assessment was traumatic 
fibrositis with subluxation of 8-9 dorsal vertebrae.  

E.D., an instructor, reported in April 1957 that the veteran 
received treatment for a back condition while he was 
attending school from September 1950 to June 1951 and from 
September 1951 to June 1952.

In April 1957, O.B. Parrott, D.C. reported that he treated 
the veteran for lower back problems from November 1949 to 
March 1950.

In April 1957, the veteran's previous employer (B.M.) 
reported that during his employment from April 1947 to 
January 1949, the veteran suffered from a back condition 
which was not due to any injury received during employment.

Another employer (J.L.H.) reported in April 1957 that while 
working as a service station attendant from 1948 to 1952, the 
veteran suffered periodic back pain which required medical 
treatment.

Dr. C. Bradbrook reported in April 1957 that he treated the 
veteran from May 1947 to December 1948 for a back condition 
resulting from an injury from some time previous.

Dr. West stated in April 1957 that he treated the veteran for 
low back pain in 1951, 1954, and 1956, and that the treatment 
in 1954 and 1956 was for industrial accident claims.

In a May 1957 rating decision, the RO denied service 
connection for a low back disorder and for a disorder of the 
"upper spine."  The RO stated that the injury during 
service was of an acute nature and that the available 
evidence was insufficient to establish that any disability 
resulted there from.  

In February 1958, Dr. West reported that he treated the 
veteran in February 1951 for subluxation of the first and 
second dorsal vertebrae accompanied by fibrositis.  Dr. West 
also stated that he treated the veteran for a dorsal spine 
problem in November 1956, and that both cases were industrial 
accident cases due to lifting or straining.

In February 1958, Dr. Parrott stated that he first treated 
the veteran in 1950, and that he treated him for 18 months.  
Pertinent diagnoses included torticollis rheumatic.  

In March 1958, Dr. West stated that he treated the veteran in 
January 1951 for pain between the shoulders and in the lower 
back following an industrial injury, with a diagnosis of 
subluxation of some dorsal vertebrae; in June 1954 for a 
lumbosacral lesion, also following an industrial injury; and 
in November 1956 for dorsal spine problems following an 
industrial injury.  

In March 1958, Dr. Parrott stated that he had treated the 
veteran for lumbar, dorsal, and cervical spine problems.  

In April 1958, the RO continued the denial of the claims, and 
the veteran was informed of this and of his appellate rights 
by letter dated April 11, 1958.  He did not appeal.

In December 2002, the veteran sought to reopen the claim 
service connection for a neck disorder.  In support of his 
claim, he provided the following evidence.  

Records dated in 1987 from Lawrence L. Brock, D.C. show 
treatment for lumbar problems.  A statement dated in December 
2002 from Jeffrey A. Pewe, D.C., indicates treatment for a 
low back and neck pain since 1995.  Also provided were copies 
of Dr. Pewe's treatment records of the veteran, dated as 
early as September 1995.  In October 2003, the veteran 
provided a copy of the April 1957 letter from E.D.  In a 
statement received in December 2003, Rick Hulbert. D.C. 
reported that he treated the veteran in the late 1970s and 
early 1980s for upper back and neck pain, with a diagnosis of 
chronic vertebral subluxations in the cervical/thoracic 
areas.    

In February 2004, the RO found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a neck disorder.  The veteran perfected an 
appeal.  In support of his claim, he has provided statements 
describing his in-service injury, as shown in the service 
medical records.  


II.  Legal analysis

A.  Duty to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No.106-475, 114 Stat. 2096 (2000), was 
signed into law.  VCAA enhanced the VA's duty to notify and 
assist claimants in substantiating their claims.  In this 
case, VA's duties have been fulfilled to the extent possible.  

VA must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence he or she is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO in January 2003.  The veteran was told of 
the requirements to successfully reopen his claim.  He was 
also advised of his and VA's respective duties and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The timing and content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2003).  
The claims file contains service medical records and post-
service treatment records of the veteran, as discussed below.  
He has not indicated the existence of additional relevant 
available records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, VA was not under an obligation to have 
the veteran examined because he has not brought forth new and 
material evidence to reopen the claim for service connection.  
See 38 C.F.R. § 3.159(c)(4)(iii) (stating that paragraph 
(c)(4) applies to a claim to reopen a finally adjudicated 
claim only if new and material evidence is presented or 
secured).  

All the VCAA requires is that the duty to notify and assist 
is satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  
 
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim.


B.  New and material evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004). 

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The April 1958 rating action represents the most recent final 
decision regarding this claim.  That rating decision was not 
appealed and became final.  See 38 U.S.C.A. § 7105(c).  
Accordingly, the Board must review the evidence submitted 
since the April 1958 decision in order to ascertain whether 
new and material evidence has been submitted addressing the 
critical inquiry of whether the veteran's cervical and dorsal 
spine disorder is related to service.  

The Board concludes that new and material evidence has not 
been received.  The veteran's contentions that he has a 
cervical and dorsal spine disorder that was caused by an in-
service injury are not new.  His statements are essentially a 
repetition of his previous assertions that were before the RO 
in 1958, and are cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  Moreover, 
the lay statements concerning the onset of any such condition 
are not competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The copy of the April 1957 letter from E.D. was of record in 
1958 and is, therefore, not new.  Further, the new medical 
records showing diagnoses of a cervical and dorsal spine 
disorder many years after service are cumulative.  There was 
medical evidence before the RO in 1958 showing that the 
veteran suffered from a post-service cervical and dorsal 
spine disorder, i.e., torticollis rheumatic and subluxation 
and fibrositis of dorsal vertebrae.  

The veteran did suffer an injury in service; however, no new 
evidence has been submitted showing a relationship between 
any current cervical or dorsal spine disability and the in-
service injury.  There is no newly submitted medical evidence 
indicating that the veteran has any cervical or dorsal spine 
disability that had its onset during active service or within 
one year after his separation from service or that is related 
to any in-service disease or injury. 

Accordingly, the Board finds that the evidence received 
subsequent to April 1958 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for a cervical and dorsal spine disorder.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a cervical and dorsal spine 
disorder remains denied.  


REMAND

In an April 2003 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a low back disorder.  The veteran 
was notified of this decision and of his appellate rights by 
letter dated April 21, 2003.  He submitted a notice of 
disagreement in September 2003.  No statement of the case 
(SOC) has been provided on this issue, so the veteran has not 
had an opportunity to perfect an appeal.  In a case in which 
a claimant has expressed timely disagreement in writing with 
a rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case, and the Board must 
remand that issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following:

Review the veteran's petition to reopen a 
claim for service connection for a low back 
disorder.  If the determination remains 
adverse to him, furnish a statement of the 
case on this issue to the veteran and his 
representative.  Notify them of the time 
limit within which an adequate substantive 
appeal must be filed in order to perfect an 
appeal of this issue and secure appellate 
review by the Board.  Thereafter, this issue 
is to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



